15749DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/08/2021.
3.	Claims 1-4, 7-12, 14-17, 19, 24-27 are pending. Claims 1-4, 7-12, 14-17, 19, 24-27 are under examination on the merits. Claim 7 is amended. Claims 13, 18, 20 are cancelled. Claims 5-6, 21-23 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive, thus claims 1-4, 7-12, 14-17, 19, 24-27 stand rejected as set forth in Office action dated 08/07/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-4, 7-12, 14-17, 19, 24-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the emulsion polymerization product" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4, 7-12, 14-17, 19, 24-27 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “an emulsion polymerization product”. 

For the purpose of examination against the prior art, claim 1 is construed to recite “The pressure sensitive adhesive composition comprises one or more polyolefin emulsions, and an emulsion polymerization product of a monomer mixture”. 

9.	Claims 24-25  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 24 recites the limitation "the emulsion polymerization product" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 25  being depended on claim 24 is rejected as well. 
For the purpose of examination against the prior art, claim 24 is construed to recite “an emulsion polymerization product”. 

10.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
For the purpose of examination against the prior art, claim 24  is construed to recite “the pressure sensitive adhesive composition comprises one or more polyolefin emulsions, and an emulsion polymerization product of a monomer mixture”. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.      Claims 26-27 rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 26, as written, depends from claim 1, which recites “The pressure sensitive adhesive composition of claim 1, wherein the monomer mixture further comprises at least one vinyl ester of carboxylic acid”. However, based on the content of the claim 1, an emulsion polymerization product of a monomer mixture, the monomer mixture consisting essentially of only (a) to (c)”. Thus claim 26 as being of improper dependent form for 
For the purpose of examination against the prior art, claim 1 is construed to recite ”(d) optionally about 0.5 to about 6 wt % of at least one vinyl ester of carboxylic acid”. 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-4, 8-12, 17, 19, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable overGerst et al. (US Pub. No. 2012/0261070 A1,hereinafter “Gerst”) in view of Jong S. Guo et al. (US Pub. No. 2014/0142238 A1, hereinafter “Guo”).

Regarding claims 1, 26-27: Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer mixture (Page 1, [0005]), the monomer mixture comprising: (a) equal to or greater than about 50 wt% of one or more acrylic acid ester or (meth)acrylate acid ester(s) such as n-butyl acrylate (i.e., nBA) in the amount of 87.75 wt%; b) about 0.1 to about 5wt% of one or more hydroxyl functional (meth)acrylic monomer(s) such as 2-hydroxypropyl acrylate (i.e., HPA) in the amount of 1.95 wt%; (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s) such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) in the amount of 1.95 wt%),wherein the wt% is based on the total weight of the monomer mixture (Page 5, [0070], Example 1, Table 1, D2 and D3). Gerst does 


    PNG
    media_image1.png
    170
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    154
    278
    media_image2.png
    Greyscale

However, Guo teaches pressure sensitive adhesive (PSA) compositions (Page 1, [0001]) having enhanced water resistance and adhesion properties, which compositions include 70-99 wt % of an acrylic polymer dispersion and 1-30 wt % of a polyolefin dispersion (Page 1, [0009]) containing one or more polyolefins, such as polyethylene or polypropylene (Page 2, [0027]), wherein the acrylic polymer dispersion comprises: about 5 to about 20 wt % of one or more vinyl ester(s) of a carboxylic acid (Page 2, [0019]-[0020]; Pages 2-3, [0030], Examples 1-3 in Table 1). In one embodiment, the polyolefin may contain acid functionality such as, for example, an ethylene acrylic acid copolymer or a propylene acrylic acid copolymer (Page 2, [0027]). The polyolefin dispersion comprises an ethythene acrylic acid copolymer, such as Michem® Prime 4990R commercially available from Michelman, Inc (Page 2, [0028]) with benefit of providing acrylic emulsion PSAs having enhanced shear strength while maintaining good adhesion to low energy surfaces (Page 1, [0004]; Page 3, [0033], Table 2] and further to increase the adhesion and cohesive strength (Page 4, [0038], Table 3). 
In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious 

Regarding claim 2: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein: (a) the one or more acrylic acid esters or methacrylate acid esters comprises a C1-C17 alkyl acrylates or alkyl methacrylates such as n-butyl acrylate (i.e., nBA); (b) the one or more hydroxyl functional (meth)acrylic monomer comprises a C1-C17 hydroxy functional alkyl acrylates or alkyl methacrylates such as 2-hydroxypropyl acrylate (i.e., HPA); and (c) the one or more ureido substituted (meth)acrylate monomers comprises C7-C17 ureido alkyl acrylates or alky methacrylates such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 
Regarding claim 3: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (b) the one or more hydroxyl functional (meth)acrylic monomer is as 2-hydroxypropyl acrylate (i.e., HPA)(Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 4: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein  (c) the one or more ureido substituted (meth)acrylate monomers is ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 8: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein the one or more ureido substituted (meth)acrylate monomer(s) (c) are present in an amount of 0.05 to 0.9 wt% based on the total weight of the monomer mixture (Page 1, [0012]; Page 2, [0021]; Page 2, [0027]).  

	Regarding claim 9: Gerst  teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 

Regarding claim 10: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (b) the one or more hydroxyl functional (meth)acrylic monomer is as 2-hydroxypropyl acrylate (i.e., HPA)(Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 11: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (c) the one or more ureido substituted (meth)acrylate monomers is ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 12: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]),  further comprising (d) one or more hydrocarbon monomer(s) present in an amount of 0 to about 3 wt% or about 5 to about 10 wt% based on the total weight of the monomer mixture, wherein the one or more hydrocarbon monomer(s) is selected from the group consisting of styrene compounds, ethylene, propylene, butylene, conjugated dienes and combinations thereof., such as styrene in the amount of 1 wt% (Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 17: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), d) 0 to about 10 wt% of one or more hydrocarbon monomer(s).
It is noted that the term “0%” excluded an ingredient in the recited (d)claimed composition.  

Regarding claim 19: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]),  further comprising (d) one or more hydrocarbon monomer(s) present in an amount of 0 to about 3 wt% or about 5 to about 10 wt% based on the total weight of the monomer mixture, wherein the one or more hydrocarbon monomer(s) is selected from the group consisting of styrene compounds, ethylene, propylene, butylene, conjugated dienes and combinations thereof., such as styrene in the amount of 1 wt% (Page 5, [0070], Example 1, Table 1, D2 and D3). 


15.	Claims 7, 14-16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al. (US Pub. No. 2012/0261070 A1,hereinafter “Gerst”) in view of Jong S. Guo et al. (US Pub. No. 2014/0142238 A1, hereinafter “Guo”) as applied to claim 1 above, and further in view of Kamiyamaet al. (US Pub. No. 2007/0196455 A1, hereinafter “Kamiyama”).

Regarding claims 7,14: The disclosure of Gerst in view of Guo is adequately set forth in paragraph 14 above and is incorporated herein by reference. Gerst in view of Guo does not expressly teach the pressure sensitive adhesive composition, wherein no ethylenically unsaturated carboxylic acid is present in the monomer mixture.
	However, Kamiyama teaches a crosslinkable pressure-sensitive adhesive for skin that has satisfactory adhesion and release properties for skin and low irritation to skin without using low molecular crosslinking agents, and a pressure-sensitive adhesive sheet for skin suitable 

teaches since copolymer A (Page 2, [0010] does not contain acrylic acid, the crosslinkable pressure-sensitive adhesive for skin does not have the excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives and produces no carboxylic acid-induced skin irritation, it is therefore suitable for adhesion to skin (Page 2, [0016]). 
In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pressure sensitive adhesive composition by Gerst so as to exclude an ethylenically unsaturated carboxylic acid(s) as taught by Kamiyama, and would have been motivated to do so with reasonable expectation that this would result in providing not excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives as suggest by Kamiyama (Page 2, [0016]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate amount of an ethylenically unsaturated carboxylic acid(s) for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

	Regarding claim 15: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein the one or more ureido substituted (meth)acrylate monomer(s) (c) are present in an amount of 0.05 to 0.9 wt% based on the total weight of the monomer mixture (Page 1, [0012]; Page 2, [0021]; Page 2, [0027]).  

	Regarding claim 16: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 


Regarding claim 24: Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer mixture (Page 1, [0005]), the monomer mixture comprising: (a) equal to or greater than about 50 wt% of one or more acrylic acid ester or (meth)acrylate acid ester(s) such as n-butyl acrylate (i.e., nBA) in the amount of 87.75 wt%; b) about 0.1 to about 5 wt% of one or more hydroxyl functional (meth)acrylic monomer(s) such as 2-hydroxypropyl acrylate (i.e., HPA) in the amount of 1.95 wt%; (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s) such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) in the amount of 1.95 wt%), wherein the wt% is based on the total weight of the monomer mixture (Page 5, [0070], Example 1, Table 1, D2 and D3); (d) one or more hydrocarbon monomer(s) present in an amount of 0 to about 3 wt% or about 5 to about 10 wt% based on the total weight of the monomer mixture, wherein the one or more hydrocarbon monomer(s) is selected from the group consisting of styrene compounds, ethylene, propylene, butylene, conjugated dienes and combinations thereof., such as styrene in the amount of 1 wt% (Page 5, [0070], Example 1, Table 1, D2 and D3). Guo teaches pressure sensitive adhesive (PSA) compositions (Page 1, [0001]) having enhanced water resistance and adhesion properties, which compositions include 70-99 wt % of an acrylic polymer dispersion and 1-30 wt % of a polyolefin dispersion (Page 1, [0009]) containing one or more polyolefins, such as polyethylene or polypropylene (Page 2, [0027]). In one embodiment, the polyolefin may contain acid functionality such as, for example, an ethylene acrylic acid copolymer or a propylene acrylic acid copolymer (Page 2, [0027]). The polyolefin dispersion comprises an ethythene acrylic acid copolymer, such as Michem® Prime 4990R commercially available from Michelman, Inc (Page 2, [0028]) with benefit of providing acrylic emulsion PSAs having enhanced shear strength while maintaining good adhesion to low energy surfaces (Page 1, [0004]; Page 3, [0033], Table 2] and further to increase the adhesion and cohesive strength (Page 4, [0038], Table 3). Gerst in view 

    PNG
    media_image1.png
    170
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    154
    278
    media_image2.png
    Greyscale

However, Kamiyama teaches a crosslinkable pressure-sensitive adhesive for skin that has satisfactory adhesion and release properties for skin and low irritation to skin without using low molecular crosslinking agents, and a pressure-sensitive adhesive sheet for skin suitable 
for medical or cosmetic use (Page 1, [0001]; Page 2, [0010]; Page 2, [0016]). Kamiyama
teaches sincecopolymer A (Page 2, [0010] does not contain acrylic acid, the crosslinkable pressure-sensitive adhesive for skin does not have the excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives and produces no carboxylic acid-induced skin irritation, it is therefore suitable for adhesion to skin (Page 2, [0016]). 
In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pressure sensitive adhesive composition by Gerstso as to exclude an ethylenically unsaturated carboxylic acid(s) as taught by Kamiyama, and would have been motivated to do so with reasonable expectation that this would result in providing not excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives as suggest by Kamiyama (Page 2, [0016]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate amount of an ethylenically unsaturated carboxylic acid(s) for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 25: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 

Response to Arguments
16.	Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive,
In response to Applicant’s argument that the PSA compositions disclosed in Guo make no reference to the inclusion of a hydroxyl functional (meth)acrylic monomer nor the inclusion of a ureido substituted (meth)acrylate monomer. The PSA compositions of Gerst and Guo notably comprise different components and would not be considered analogous art by one of ordinary skill.
	The Examiner respectfully disagrees. The rejection is based on the combination of Gerst in view of Guo. Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer mixture (Page 1, [0005]), the monomer mixture comprising: (a) equal to or greater than about 50 wt% of one or more acrylic acid ester or (meth)acrylate acid ester(s) such as n-butyl acrylate (i.e., nBA) in the amount of 87.75 wt%; b) about 0.1 to about 5wt% of one or more hydroxyl functional (meth)acrylic monomer(s) such as 2-hydroxypropyl acrylate (i.e., HPA) in the amount of 1.95 wt%; (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s) such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) in the amount of 1.95 wt%),wherein the wt% is based on the total weight of the monomer mixture (Page 5, [0070], Example 1, Table 1, D2 and D3). The Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Gerst in view of Guo is deemed to teach a pressure sensitive adhesive composition  as the recited claimed. In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pressure sensitive adhesive composition by Gerstso as to include one or more polyolefin emulsions as taught by Guo, and would have been motivated to do so with reasonable expectation that this would result in providing acrylic emulsion PSAs having enhanced shear strength while maintaining good adhesion to low energy surfaces (Page 1, [0004]; Page 3, [0033], Table 2] and further to increase the adhesion and cohesive strength as suggest by Guo (Page 4, [0038], Table 3). It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

In response to Applicant’s argument that Guo requires the inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion. The inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated 
The Examiner respectfully disagrees. The present claims 1, and 24 recites a pressure sensitive adhesive composition comprising  one or more polyolefin emulsion and an emulsion polymerization product of a monomer mixture. The “Comprising” language  leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964). The Applicant has not submitted any factual evidence showing that the one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion materially affects the instant invention, thus the rejection is maintained.
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a pressure sensitive adhesive composition) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

17.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/11/2021